Case 1:20-cv-23564-MGC Document 91-1 Entered on FLSD Docket 08/13/2021 Page 1 of 3




                         EXHIBIT A
     Case 1:20-cv-23564-MGC Document 91-1 Entered on FLSD Docket 08/13/2021 Page 2 of 3




Williams . Reckitt Benckiser
Meli a C. Palle -Va      e <         @     .   >                                                    F ,J        23, 2021               6:00 PM
  :L L        <      @        .    >
C :L    S       <     @                  . >, "DB      @               .        " <DB           @                 .           >,
"      @                   .     "<       @            .   >, "            @                    .     "
<     @                  .    >, "       @       .  "<      @               .        >, "         @                       .        "
<       @              .     >, "    @            . "<    @                     .       >, "     @          .         "
<     @        .   >, "S      ,C      (P     C )" <CS    @                 .        >, "A       ,C        (P              C        )"
<CA      @             .     >

 L     :

 Thank o fo o email We a e able o con en o o e e p o ided o a e able o ecip ocall con en o a
 ﬁling b Defendan in e pon e ho ld Defendan choo e o do o Plea e le kno


 Ha e a nice eekend
 Meli a


 S                P


           O J    22, 2021,   4:48 PM, L   L     <      @     .   >        :




           La a Thank fo      o   email I am looping in m colleag e Meli a Palle Va            e Cha le Sipo and
           Ca ie Akinaka



           <      001.   >


                                                                                        Te 305.350.2385


                                                                                      Ce 954.649.3451
                 L L
                 Pa e
                 Bil i S mbe g Bae a P ice & A el     d LLP                    D ec Fa 305.351.2208
                 1450 B c e A e e, 23 d F
                 M a , F da 33131
                      .b  .c                                                                   @b   .c




           F m La a Smi h l mi h@ hinad e i ing. g
           Se Th da J l                 AM
           T Lo i L  in ll  in@bil in.c m dbide man@ e kin c ie.c m
           j na han@g egc lemanla .c m ma ha@ hi fieldb    n.c m m ch l @le inla .c m
     Case 1:20-cv-23564-MGC Document 91-1 Entered on FLSD Docket 08/13/2021 Page 3 of 3
        nick ci @bm la e .c m j h b@ h bla                           e .c m l fi he @b     .c m
        S bjec William Recki Bencki e


        A ,



        I                                                                             .R   B          ,
                                                                         C
                                                     ,
                       .                                                          .



        M                                                                    ?I                   ,
               .



                           .



        La a S

        Lega D ec

        203-421-6210                  @      ad e        g. g

                   ad e          g. g @T      Ad faceb          .c   /       ad




        <      RD308.            >



[Q    ed e   hidde ]


2 a achmen



                                WRD308.j g
                               1K



                                      image001.j g
                                      3K
